Citation Nr: 1111259	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-34 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected right hand disability.  

2.  Entitlement to service connection for a sleep disorder, to include as secondary to a service-connected right hand disability.  

3.  Entitlement to service connection for a right wrist disability, to include as secondary to a service-connected right hand disability. 

4.  Entitlement to service connection for a right elbow disability, to include as secondary to a service-connected right hand disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty for training from July 1976 to December 1976 and he served on active duty from October 1979 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Board remanded the claims in November 2008, April 2009, and October 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

A review of the claims file reveals that a remand is unfortunately necessary.  The Veteran has indicated that he believes that his claimed disabilities are either directly related to service or as secondary to a service-connected right hand disability (numbness of the fourth and fifth fingers of the right hand secondary to foreign body needle in the lower ulnar arm area).  

The Veteran was afforded a VA examination in September 2007 at which time he was diagnosed with degenerative joint disease of the right elbow and symptomatic right carpal tunnel syndrome.  The Veteran reported that he might have had some symptoms in his right elbow in the mid-1980s but he noticed discomfort in his right elbow since the late 1980s.  The examiner noted that the Veteran underwent surgery to his right hand during service.  The examiner indicated that the Veteran's right carpal tunnel syndrome was symptomatic on the Veteran's dominant side which prevented him from frequent repetitive use of the hand.  The examiner stated that the Veteran's elbow aggravated the use of his right upper extremity with loss of motion, stiffness, or pain.  The examiner noted that there was not evidence of any ulnar nerve dysfunction.  The examiner did not provide any opinion regarding the etiology of the degenerative joint disease of the right elbow or right carpal tunnel syndrome.  

VA outpatient treatment reports associated with the claims file show that the Veteran was diagnosed with hypertension in November 2007 during an emergency room visit.  The outpatient treatment records show continuing treatment for hypertension.  The Veteran reported pain in his right fourth and fifth finger with numbness and an increase in the pain syndrome with pain in his right shoulder in February 2008.  In May 2008, the Veteran was noted to have a diagnosis of right upper extremity numbness of the ulnar nerve possibly related to an elbow injury.  The Veteran also reported trouble sleeping and frequent waking during the night due to pain in his arm.

The Veteran has not been afforded a VA examination to assess the etiology of his claimed disorders.  In order to properly assess the Veteran's claim, the Veteran should be afforded a VA examination to determine whether the claimed hypertension, sleep disorder, right wrist disability, and right elbow disability were caused or aggravated by his service-connected right hand disability.  

Associated with the claims file are VA outpatient treatment reports dated through September 2010.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain any records dated after September 2010 should be made.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment reports dated since September 2010.  If the Veteran identifies any other relevant medical records, those records should also be obtained.  

2.  Schedule the Veteran for a VA examination to determine the etiology of the claimed hypertension, sleep disorder, right wrist disability, and right elbow disability.  Any indicated tests should be accomplished.  A complete rationale for all opinions must be provided.  The examiner should review the claims file and should note that review in the report.  The examiner should provide the following information:

a)  Does the Veteran have a sleep disorder?  If so, was any sleep disorder incurred in service, or is any sleep disorder caused by the service-connected right hand disability or aggravated beyond the natural progression of the disorder by the service-connected right hand disability?

b)  Is it at least as likely as not (50 percent or greater probability) that any hypertension was incurred in service or was caused by the service-connected right hand disability or aggravated beyond the natural progression of the disorder by the service-connected right hand disability.

c)  Is it at least as likely as not (50 percent or greater probability) that any right wrist disability or right elbow disability was incurred in service or was caused by the service-connected right hand disability or aggravated beyond the natural progression of the disorder by the service-connected right hand disability.

3.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

